Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
The purpose of the RCE would be further request examination of the examined claims (with some amendments), not new invention/ or withdrawn claims.  Applicant had elected “pressure sensitive adhesive” of the original claims 14-16 after the requirement for restriction of January 31, 2019 and thus claims reciting “thermally activated adhesive” had been withdrawn from consideration. Thus, new claim 64 reciting the “thermally activated adhesive” would be improper.  Deletion of the claim 64 is suggested since the recited “pressure sensitive adhesive” would not add any limitation to claim 63 in which the “pressure sensitive adhesive” is already recited although the examiner includes the following 112(b) rejection for the “thermally activated adhesive” of the claim 64 since it is present although improper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Rejection is maintained for reasons of the record with the following responses.
Applicant failed to rebut/address the examiner’s position of the final rejection.  The final rejection would also meet the recited generic first polymer and second polymer of new claims 60 and 63.  As to polyurethane second polymer, a mirror structure comprising a reflective substrate/pressure sensitive adhesive/polymer film/polyurethane anti-frost or anti-fog in Borowiec et al discussed in Non-Final rejection of May 2, 2019.
In sum, applicant failed to show any unexpected result of the recited ratio of layers and/thickness thereof.

Claims 50 and 52-56 and 60-65 are rejected under 35 U.S.C. 103 as being unpatentable over Borowiec et al (US 2008/0187728 A1) in view of English abstract of KR 20000052022A (Aug. 16, 2000) and Yamamoto et al (US 7,318,960).
Rejection is maintained for reasons of the record with the following responses.
Applicant failed to rebut/address the examiner’s position of the final rejection.  
Note that the above claims do not recite the first polymers (i.e. polybenzamidazole and polytetrafluoroethylene) of claim 14.

	English abstract of KR further teaches a protective film (i.e. coating) adhere to the surface of the anti-fog coating layer which would make the new claim 62 obvious since such protective film (i.e. coating) would be expected to prevent any damage to the anti-fog coating layer.  Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
	In sum, applicant failed to show any unexpected result of the recited ratio of layers and/thickness thereof.

Claims 14-16, 58, 59, 60 and 63-66 are rejected under 35 U.S.C. 103 as being unpatentabl over Borowiec et al (US 2008/0187728 A1) in view of Gundlach (US 2,968,552), Cunningham et al (US 3,141,394) or GB 1323973 (18 July 1973), and further in view of Deshpande et al (US 10,221,331).
The instant claim 66 further recites polymethyl methacrylate as the first polymeric layer over Borowiec et al.
Borowiec et al teach a substantially transparent film 130 (i.e. polymer film of the reflective substrate/pressure sensitive adhesive/polymer film/polyurethane anti-frost or anti-fog discussed in Non-Final rejection of May 2, 2019) in [0038].   
The instant CIP application has an effective filing date of April 28, 2017 and thus Deshpande et al would be a valid prior art.
Cunningham et al teach and equate various transparent plastics including polymethyl methacrylate and polyurethane at col. 14, lines 46-55.
Thus, it would have been obvious to one skilled in the art at the time of invention further to utilize the art well known transparent plastics such as polymethyl methacrylate taught by Cunningham et al as the polymer film taught by Borowiec et al (in view of Gundlach, Cunningham et al or GB thereof) since Borowiec et al further teach that a substantially transparent film includes an acrylic in [0035] and the acrylic would encompass the polymethyl methacrylate absent showing otherwise. 
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 14-16, 43-45, 47-50, 52-56 and 58-65 are rejected under 35 U.S.C. 103 as being unpatentable over Borowiec et al (US 2008/0187728 A1) in view of English abstract of KR 20000052022A (Aug. 16, 2000) and Yamamoto et .
Rejection is maintained for reasons of the record with the above and the following responses.
Applicant failed to rebut/address the examiner’s position of the final rejection.  
English abstract of KR further teaches a protective film (i.e. coating) adhere to the surface of the anti-fog coating layer which would make the new claim 62 obvious since such protective film (i.e. coating) would be expected to prevent any damage to the anti-fog coating layer.  Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/March 5, 2021                                        /TAE H YOON/                                                                       Primary Examiner, Art Unit 1762